Belford, J.
In the court below the appellant made a motion to supress the deposition of Jacob Young, which motion was overruled.
The motion is not set forth in the bill of exceptions, and therefore we cannot pass upon the action of the court in overruling it.
The instructions given by the court are also assigned for error. The action was founded on a note executed by Craig to Young, on the 7th of February, 1870. On the ninth of the same month one Noble paid Young the sum of $300 on an order which Craig had given Young on Noble. It does not appear whether this order was given before or after the execution of the note. The bill of exceptions does not purport to give all of the evidence, and failing to do so we must presume that the instructions given were correct. This order, for aught that appears, may have sprung out of some transactions had between the parties subsequent to the execution of the note, and in no way connected with it. For aught that appears, the money paid on this order was to be expended for Craig’s benefit.
Where every thing is open to conjecture, and the party fails to see that all the evidence is embodied in the bill of exceptions, he cannot complain if a wrong which he may have suffered is not righted.
The judgment must therefore be

Affirmed.